Ritz, Judge,

(concurring:)

I concur in the conclusion that the judgment of the circuit court should be affirmed, but I cannot agree to the construction placed upon the provision of article V of the contract. This article provides that in case of failure of the contractor to furnish sufficient materials, etc., the same being certified by the architect, the owner may furnish at the expense of the contractor such material as is necessary to comply with the requirements of the contract in that regard; or should the architect certify that such default is sufficient to warrant the dismissal of the contractor, the owner may do so and take over the work together with the contractor’s tools, equipment and material, and complete the «work for the account of the contractor.
This provision fixes the rights of the parties under the contract in case of a default, but it goes further and provides how such default shall be shown, that is to say, by the certificate of the architect. The question of when a default has occurred in contracts of this character is one difficult of proof when it comes up for determination in a suit after the building has been completed, so the parties themselves have provided how the same shall be proven. It cannot be proven in any other way than by the architect’s certificate as provided by the contract, and when such certificate is produced it is conclusive upon both parties, unless the complaining party overthrow it by showing that it wa§ procured by fraud, mistake or collusion, or was issued by the architect in the arbitrary, despotic or capricious exercise of' power, and the *371obligation is upon, the party wbó would overthrow the certificate to make this showing.
Judge Williams agrees with the views expressed in this note.

Affirmed.